USCA4 Appeal: 22-6592      Doc: 14         Filed: 11/02/2022    Pg: 1 of 3




                                          UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6592


        DAVID MEYERS,

                            Plaintiff - Appellant,

                     v.

        MS. GAUL, CAPTAIN; LT. MS. LOCKLEAR; THE SCOTLAND CORRECTIONAL
        INSTITUTION; RED UNIT'S SEGREGATION; MR. OXENONE; LT. MR. BARNES;
        OFC. MR. SIMMS; UNKNOWN WHITE MALE; MS. GERALD; CHIEF WARDEN
        STEPHEN JACOBS; ASSISTANT WARDEN DEAN LOCKLEAR; SCOTLAND
        CORRECTIONAL GUARDS; V. DREW; MS. COVINGTON; MS. UNDERWOOD;
        SRG INTELL OFFICERS; OFC. MIZELL; OFC. BLUE,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Loretta C. Biggs, District Judge. (1:22-cv-00119-LCB-JEP)


        Submitted: October 5, 2022                                   Decided: November 2, 2022


        Before NIEMEYER and KING, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        David Meyers, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6592       Doc: 14            Filed: 11/02/2022   Pg: 2 of 3




        PER CURIAM:

               David Meyers filed two separate notices of appeal in the district court. We dismiss

        the appeal for lack of jurisdiction.

               Meyers’ first notice of appeal, dated May 11, 2022, followed the magistrate judge’s

        April 6, 2022, report and recommendation. ∗ This court may exercise jurisdiction only over

        final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C.

        § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

        46 (1949). The magistrate judge’s report and recommendation is neither a final order nor

        an appealable interlocutory or collateral order.

               Meyers’ second notice of appeal, dated June 24, 2022, followed the district court’s

        May 19, 2022, order and judgment. In the notice, Meyers states he is appealing the

        magistrate judge’s June 16, 2022, report and recommendation. But there was no report

        entered on that date in this case. Under Fed. R. App. P. 3(c)(1)(B), appellants must identify

        the order being appealed. Because Meyers identified the order he sought to appeal, “the

        fairest inference is that [he] did not intend to appeal” any other order. Jackson v. Lightsey,

        775 F.3d 170, 176 (4th Cir. 2014).

               Accordingly, we dismiss this appeal because we lack jurisdiction over the district

        court’s order and judgment. We deny Meyers’ motion for leave to proceed under the Prison


               ∗
                For the purpose of this appeal, the date appearing on the notice is the earliest date
        Meyers could have delivered the notice to prison officials for mailing to the court. Fed. R.
        App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).



                                                        2
USCA4 Appeal: 22-6592      Doc: 14         Filed: 11/02/2022      Pg: 3 of 3




        Litigation Act without prepayment of fees as moot. We also deny as moot Meyers’ motions

        to have the district court accept his handwritten complaints, to vacate the district court’s

        orders dating back to May 8, 2020, and for other relief. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     3